DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 01, 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0039] should be amended as follows (without the bold font used here): 

[0039] Figure 2 is a schematic sectional view of the load lock chamber 100 wherein each chamber volume 120, 130, 140 are in a different state than as shown in Figure 1. In Figure 1, the chamber volume 120 is in substrate loading/unloading state with the lift hoop assembly 124 raised and the slit valve 122 opened. In Figure 2, the chamber volume 120 is in processing position open and the slit valve 144 being closed. The substrate 104 rests on the cooled substrate support assembly 152 to be cooled. In Figure 2, the chamber volume 140 is open to the ambient environment connected to the sidewall 111 with the slit valve [[143]] 144 being open and the slit valve [[144]] 143 being closed. The lift pins 149 are raised to position the substrate 104 in a loading/unloading position aligned with the opening 141. 

Appropriate correction is required.
 
Response to Arguments
Applicant’s arguments with respect to the applied prior art of Kawaguchi and Hosokawa have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious being over U. S. Patent Application Publication 2008/0099040 as filed by Bahng et al. (hereinafter, Bahng) in view of US Patent Application 2007/0166133 as filed by Lee et al. (hereinafter, Lee).
.
Regarding claims 1, 9 and 17, Bahng teaches a method for removing halogen-containing residues from a substrate (see, for example, the title).  Bahng teaches the method comprising: transferring a substrate into a substrate processing system through a first chamber volume of a load lock chamber coupled to a transfer chamber of the substrate processing system (see, for example, [0041] and FIG. 1)).  Bahng teaches etching the substrate in a processing chamber coupled to the transfer chamber of the substrate processing system with halogen-containing chemistry (see, for example, [0044]).  Bahng teaches removing the substrate from the etching chamber and transferring the substrate to another chamber within the processing system remove halogen-containing residues from the etched substrate.  Bahng teaches the halogen removal can take place in the load lock chamber (see, for example, [0049]).  Bahng teaches using a thermal process to remove halogen from the etched substrate (see, for example, [0048]).  Bahng teaches cooling the etched substrate in a cooled substrate support assembly of the load lock chamber after removing the halogen-containing residue (see, for example, [0054]).
Additionally, regarding claim 9, Bahng teaches that thermal processes in the load lock may take place by heating the load lock to a temperature of 500° C (see, for example, [0030]).
Additionally, regarding claims 9 and 17, Bahng teaches the process chamber may be a Centura reactor from Applied Materials which is a system known to comprise a showerhead and heated support.

Bahng does not teach a multi-chamber load lock having a first, second, and third load lock chambers that are isolated from one another with the first load lock chamber being disposed between the second load lock that is used to heat a substrate therein and the third load lock chamber that is used to cool a substrate therein.   As such, Bahng does not teach 1) transferring the substrate form a first load lock chamber to an etching chamber and then 2) receiving the substrate from the etching chamber into a second load lock chamber in which the substrate is heated to remove halogen residue and then 3) transferring the substrate to a third load lock chamber in which the substrate is cooled.
Lee teaches a multi-chamber load lock in which each chamber of the multi-chamber load lock may be isolated from one another.  Lee teaches that each load lock chamber may be individually controlled to control the temperature of a substrate therein. Lee teaches that substrates may be cooled and or heated within the load lock chambers (see, for example, FIGs. 4, 5 and 7).

Bahng teaches using the load lock chamber for both the heating and cooling of substrates.  However, Bahng doesn’t provide separate load lock chambers with one being dedicated to heating and one being dedicated to cooling.  Therefore, the temperature control of Bahng’s load lock chamber of must be cycled between heating and cooling which dramatically reduced the efficiency of the process and is also known to contribute to contamination.  Lee teaches a three-chamber load lock.  Lee teaches that one load lock chamber may be dedicated to the heating of substrates while another chamber can be dedicated to the cooling of substrates.  It would have been obvious to one skilled in the art to incorporate the three chamber load lock of Lee into the process of Bahng because the dedicated heating and cooling chambers of Lee allows for an increase in the number of wafers that may be processed while also minimizing particulate formation that is associated with the thermal cycling of reactor components.

Lee does not explicitly teach the first chamber is vertically disposed between a second heating chamber and a third cooling chamber.  It would have been obvious to one skilled in the art to place the first chamber between the second and third chambers as the first chamber would serve as an insulating member between the two chambers that operate at different temperatures. Furthermore, the relative arrangement of apparatus parts is an obvious design choice for the skilled artisan.

Regarding claims 2, 10 and 18, Lee teaches that the third load lock chamber is vented to atmosphere pressure (see, for example [0030]).

Regarding claims 3, 11 and 19, Bahng teaches the halogen-containing residues include at least one of hydrogen bromide (HBr), chlorine (C12), and carbon tetrafluoride (CF4) (see, for example [0027]).

Regarding claims 4, 5, 12, 13 and 20, Bahng teaches that the removal of halogen-containing residues further includes stripping the photoresist mask (see, for example, [0051]-[0052]).

Regarding claims 6, 7, 14 and 15, Bahng teaches that the removal of halogen-containing residues comprises introducing a gas mixture to the second chamber volume, wherein the gas mixture may comprise O2 and/or H2O, alkane, or an alkene, and an inert gas including N2, Ar or He (see, for example, [0037]).

Regarding claims 8 and 16, Bahng teaches that the removing of halogen-containing residues includes heating the substrate for about 5 seconds and about 30 seconds at a temperature between about 150 degrees Celsius and about 300 degrees (see, for example [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716